 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Ross Johnson,                            No. CV-19-01273-PHX-JAT
10                 Plaintiff,                         ORDER
11   v.
12   Commissioner       of      Social   Security
     Administration,
13
                   Defendant.
14
15          Pending before the Court is Michael Ross Johnson’s (“Plaintiff”) appeal from the
16   Social Security Commissioner’s (“Commissioner”) denial of his application for a period
17   of disability, disability insurance benefits, and Supplemental Security Income (“SSI”)
18   under Title II of the Social Security Act, 42 U.S.C. §§ 401–434. (Doc. 1). The Court now
19   rules on the appeal.
20   I.     BACKGROUND
21          Plaintiff filed an application for disability insurance benefits on January 26, 2016.
22   (Doc. 11-11 at 21–22 (Ex. 1A at 1–2)). Plaintiff’s application was denied at the initial
23   stage, upon reconsideration, and by the ALJ after a hearing. (Id. at 45, 54 (Ex. 5A at 4,
24   13)). However, Plaintiff prevailed on review before the Appeals Council, and the Appeals
25   Council vacated the ALJ’s decision and remanded. (Id. at 61–62 (Ex. 6A at 2–3)). On
26   remand, the ALJ again denied the claim, and the Appeals Council affirmed on review.
27   (Doc. 11-5 at 34–44 (ALJ’s decision); Doc. 1)). Plaintiff then sought review in this Court.
28   (Doc. 1).
 1         a.     The Disability Determination
 2         A claimant seeking social security benefits must show he “is under a disability.”
 3   42 U.S.C. § 423(a)(1)(E). If the claimant shows he suffers from a medically determinable
 4   physical or mental impairment that prevents him from engaging in “substantial gainful
 5   activity,” the claimant is disabled. Id. § 423(d)(1)–(2). An Administrative Law Judge
 6   (“ALJ”) goes through a five-step process to determine whether the claimant is disabled.
 7   20 C.F.R. § 404.1520(a)(1). If the ALJ determines that the claimant is not disabled at any
 8   step, the analysis ends. Id. § 404.1520(a)(4). The claimant has the burden of proving
 9   disability through steps one to four, and the burden shifts to the Commissioner at step
10   five. See Gallant v. Heckler, 753 F.2d 1450, 1452 (9th Cir. 1984).
11         At step one, the ALJ must determine whether the claimant is “doing substantial
12   gainful activity.” § 404.1520(a)(4)(i). If not, the ALJ must proceed to step two and
13   determine if the claimant has a physical or mental impairment or a combination of
14   impairments that are “severe.” Id. § 404.1520(a)(4)(ii). If the ALJ finds severe
15   impairment, the ALJ must proceed to step three to analyze whether the claimant’s
16   impairment or combination of impairments meets or medically equals an impairment
17   listed in Appendix 1 to Subpart P of 20 C.F.R. Part 404. Id. § 404.1520(a)(4)(iii). If so,
18   the claimant is disabled. Id. If not, the ALJ must then assess the claimant’s “residual
19   functional capacity” (“RFC”) before proceeding to step four. Id. § 404.1520(a)(4). The
20   RFC represents the most a claimant “can still do despite [his] limitations.” Id.
21   § 404.1545(a)(1). At step four, the ALJ determines whether the claimant can still do “past
22   relevant work” given the claimant’s RFC. Id. § 404.1520(a)(4)(iv). If not, the ALJ
23   proceeds to the fifth and final step where the ALJ evaluates whether the claimant “can
24   make an adjustment to other work” in light of the claimant’s RFC, age, education, and
25   work experience. Id. § 404.1520(a)(4)(v).
26         b.     The ALJ’s Decision
27         Here, the ALJ denied Plaintiff’s claim for disability benefits because the ALJ
28   concluded that Plaintiff could do past relevant work. (Doc. 11-5 at 43–44). The ALJ


                                                 -2-
 1   found that Plaintiff did not engage in substantial gainful activity during the asserted
 2   period of disability. (Id. at 36). At step two, the ALJ found that Plaintiff “has the
 3   following severe impairments: rheumatoid arthritis, immune deficiencies, atrial
 4   fibrillation, mood disorder, and post-traumatic stress disorder (PTSD).” (Id.) The ALJ
 5   found that Plaintiff’s intermittent migraines are not a severe impairment. (Id.).
 6          At step three, the ALJ concluded that Plaintiff’s severe impairments, considered
 7   singularly or in combination, “do[] not meet[] or medically equal[] the severity of one of
 8   the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (Id.). In performing
 9   the RFC analysis, the ALJ considered the opinions of various medical providers that had
10   reviewed Plaintiff’s conditions. (Id. at 38, 40–43). After reviewing all the evidence in the
11   record—including Plaintiff’s testimony, the objective medical evidence, and the opinions
12   of the medical providers—the ALJ concluded that Plaintiff had only mild limitations.
13   (See id. at 38). Given this finding, at step four, the ALJ determined that Plaintiff could
14   perform past relevant work as a claims processor. (Id. at 43). Thus, the ALJ determined
15   that Plaintiff was not entitled to disability benefits. (Id. at 44).
16   II.    LEGAL STANDARD
17          An ALJ’s decision to deny a disability benefits claim may be reversed only when
18   the decision “is based on legal error or is not supported by substantial evidence.” Ryan v.
19   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citation omitted). “Substantial
20   evidence is more than a mere scintilla but less than a preponderance.” Id. (citation
21   omitted). “The inquiry here is whether the record, read as a whole, yields such evidence
22   as would allow a reasonable mind to accept the conclusions reached by the ALJ.”
23   Gallant, 753 F.2d at 1453 (citation omitted). The ALJ, as the trier of fact, “must resolve
24   conflicts in the evidence, and if the evidence can support either outcome, the [C]ourt may
25   not substitute its judgment for that of the ALJ.” Matney v. Sullivan, 981 F.2d 1016, 1019
26   (9th Cir. 1992). In fact, it is the ALJ’s responsibility to resolve conflicts in medical
27   testimony, determine credibility, and resolve ambiguities. See Andrews v. Shalala, 53
28   F.3d 1035, 1039 (9th Cir. 1995); Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.


                                                    -3-
 1   1989). In doing so, the ALJ “is entitled to draw inferences logically flowing from the
 2   evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008). The Court must
 3   not reweigh the evidence, but instead, the Court’s limited task is to review the ALJ’s
 4   decision to ensure it is free from legal error and supported by substantial evidence.
 5   Winans v. Bowen, 853 F.2d 643, 644 (9th Cir. 1987).
 6   III.   ANALYSIS
 7          Plaintiff argues that the ALJ erred because Plaintiff asserts the ALJ improperly
 8   weighed an opinion of Plaintiff’s examining psychologist, the ALJ failed to consider
 9   Plaintiff’s bilateral tremor in the severe impairment analysis, and the ALJ did not resolve
10   a conflict between the vocational expert’s testimony in the first, vacated, hearing and the
11   vocational expert’s testimony in the second hearing. (Doc. 12).
12          a.     Weight of Opinion Evidence
13          Plaintiff first contends that the ALJ’s decision must be reversed and remanded
14   because the ALJ failed to give legally sufficient reasons for giving “partial weight” to
15   Plaintiff’s consultative examining psychologist, Dr. Rabara. (Doc. 12 at 4–7). Plaintiff
16   contends that the ALJ erred because the ALJ did not provide a specific reason for
17   partially discounting Dr. Rabara’s opinion that Plaintiff has “moderate difficulty
18   interacting appropriately with co-workers and supervisors.” (Id. at 6).
19          An ALJ may discount the opinion of an examining psychologist when that opinion
20   is contradicted by the opinion of another doctor and the ALJ provides “specific and
21   legitimate reasons that are supported by substantial evidence” for rejecting the examining
22   psychologist’s opinion.1 See Ryan, 528 F.3d at 1198 (citations omitted). When the ALJ
23   credits a non-examining opinion, that is supported by other evidence in the record, and
24   that opinion contradicts the examining psychologist’s opinion, there is a specific and
25   legitimate reason, supported by substantial evidence, to discount the examining
26   psychologist’s opinion. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th
27   1
       The agency psychological consultants’ opinions contradicted Dr. Rabara’s opinion,
     (Doc. 11-5 at 41; Doc. 11-11 at 32–33); therefore, the ALJ only needed specific and
28   legitimate reasons to partially credit Dr. Rabara’s opinion. Garcia v. Colvin, 162 F. Supp.
     3d 1096, 1103 (D. Or. 2016)

                                                -4-
 1   Cir. 1999); Magallanes, 881 F.2d at 752–53. Inconsistency between a claimant’s
 2   testimony and the examining psychologist’s opinion is also a specific and legitimate
 3   reason for discounting an examining psychologist’s opinion. Morgan, 169 F.3d at 602–
 4   03. Indeed, it is the ALJ’s responsibility to determine whether inconsistencies are
 5   material and what factors are relevant in evaluating whether to discount the opinion of an
 6   examining psychologist. Id. at 603.
 7          The ALJ did not err by giving partial weight to Dr. Rabara’s opinions. (Doc. 11-26
 8   at 50–58 (Ex. 21F)). The ALJ outlined the inconsistencies between Dr. Rabara’s opinion
 9   and the evidence in the record as a whole. (Doc. 11-5 at 39–42). The ALJ cited the fact
10   that Plaintiff not only is engaged in a great deal of social activities but also that his
11   treating providers “repeatedly noted the claimant to be cooperative, pleasant, calm, and or
12   [sic] socially appropriate.” (Id. at 40). Further, both the ALJ and Dr. Rabara himself
13   indicated that Plaintiff was not credible on numerous topics and that Plaintiff overstated
14   his symptoms and impairments.2 (See, e.g., id. at 39–40; Doc. 11-26 at 56–57 (Ex. 21F at
15   7–8)). This perceived incredulity is especially problematic because Dr. Rabara based his
16   opinions “on a single consultation and limited information.” (Doc. 11-26 at 57 (Ex. 21F
17   at 8)). Also, it appears that Dr. Rabara did not review Plaintiff’s medical record, (id. at 50
18   (Ex. 21F at 1)),3 which limits the value of his opinion. See, e.g., McLemore v. Berryhill,
19   727 F. App’x 435, 436 (9th Cir. 2018) (“[T]he opinion of a consulting examiner based on
20   a one-time examination of the claimant with no review of the medical records is of little
21   value.” (citing Reddick v. Chater, 157 F.3d 715, 727 (9th Cir. 1998))); Morgan, 169 F.3d
22   at 602 (noting that an ALJ may discount an examining medical provider’s opinion when
23   2
       Specifically, the ALJ found that Plaintiff’s “statements concerning the intensity,
     persistence[,] and limiting effects of [his] symptoms are not entirely consistent with the
24   medical evidence and other evidence in the record.” (Doc. 11-5 at 39). Thus, the ALJ
     discredited Plaintiff’s testimony because Plaintiff overexaggerated the extent of his
25   impairments, which is what Dr. Rabara also found. Notably, on appeal, Plaintiff did not
     challenge the ALJ’s discounting of Plaintiff’s testimony.
26
     3
       In fact, Dr. Rabara reported that the only record he reviewed was a Compensation and
27   Pension Decision Letter, dated July 28, 2016, from the Department of Veteran Affairs.
     (Doc. 11-26 at 50 (Ex. 21F at 1)). Dr. Rabara noted, in conclusion, “[r]eviewing any
28   available behavioral health treatment records could provide further insights and
     diagnostic clarification.” (Id. at 57 (Ex. 21F at 8)).

                                                 -5-
 1   it is “premised to a large extent upon the claimant’s own accounts of his symptoms and
 2   limitations” and the claimant’s “complaints have been ‘properly discounted’” (citation
 3   omitted)). In short, the inconsistency between the record—including Plaintiff’s own
 4   testimony and prior statements—and Dr. Rabara’s opinion was a specific and legitimate
 5   reason that was supported by substantial evidence for partially discounting his opinion.
 6          The ALJ’s decision to partially discount Dr. Rabara’s opinion is also supported by
 7   the ALJ’s decision to partially credit the agency psychological consultants’ opinions.
 8   (Doc. 11-5 at 41). Although the ALJ disagreed with the consultants’ finding that
 9   Plaintiff’s mental impairments were non-severe, the ALJ concluded that these
10   impairments were not disabling “given the rather unremarkable objective signs” of
11   Plaintiff’s impairments. (Id.). This determination was consistent with the psychological
12   consultants’ opinions. The consultants noted, among other things, that “[o]verall, the
13   evidence supports that [Plaintiff] is able to function well socially” and that “[h]e appears
14   to be able to function well interpersonally, when not in disability-seeking settings.” (Doc.
15   11-11 at 32–33). Likewise, as noted above, the ALJ also found that Plaintiff is able to
16   function socially, just as the psychological consultants did. (Doc 11-5 at 39–40). The
17   ALJ’s reliance on the psychological consultants’ opinions was within the ALJ’s
18   responsibility to review the record and resolve any conflicts.
19          Therefore, the ALJ properly discounted Dr. Rabara’s opinion relating to Plaintiff’s
20   ability to interact with supervisors and coworkers because the objective medical evidence
21   was inconsistent with this opinion and the agency consultants’ opinions contradicted it. It
22   is of no moment that the ALJ did not regurgitate the analysis he outlined earlier in his
23   decision, (Doc. 11-5 at 38–40), in the paragraph in which he discounted Dr. Rabara’s
24   opinion, as Plaintiff seemingly contends. (See Doc. 12 at 6). In reviewing the ALJ’s
25   decision, the Court may “draw inferences” based on the reasoning within the decision as
26   a whole. Magallanes, 881 F.3d at 755. In other words, the Court is not limited to the
27   reasoning that appears after the ALJ “recite[s] the magic words, ‘I reject [Dr. Rabara]’s
28   opinion.’” Id. The ALJ’s analysis, read in toto, and the reasonable inferences from that


                                                 -6-
 1   analysis, provided sufficient specific and legitimate reasons, supported by substantial
 2   evidence, for the ALJ’s decision to partially discount Dr. Rabara’s opinion.
 3          b.     ALJ’s Analysis of Bilateral Tremor
 4          Plaintiff argues next that the ALJ’s decision must be reversed and remanded
 5   because Plaintiff asserts the ALJ did not “properly assess[] the medical evidence related
 6   to Plaintiff’s tremor at step two.”4 (Doc. 12 at 8). This argument fails, because as the
 7   Commissioner notes, (Doc. 17 at 10–11), the ALJ considered the Plaintiff’s allegation of
 8   tremors within his analysis of Plaintiff’s RFC. (Doc. 11-5 at 40). The ALJ specifically
 9   stated, “[d]espite [Plaintiff’s] allegations of manipulative difficulties and limited lifting,
10   muscle strength as well as grip strength were repeatedly noted as normal.” (Id. (citing
11   Doc. 11-19 at 71 (Ex. 7F at 272) (noting grip and pinch on both hands had “[n]ormal
12   strength”); Doc. 11-27 at 89 (Ex. 25F at 37) (stating “[g]rip strength and finger abductor
13   strength of both hands is [sic] normal”))). The ALJ also credited the agency doctors’
14   opinions on Plaintiff’s physical condition with significant weight. (Id. at 41). Part of the
15   doctors’ opinions included that Plaintiff’s exam only revealed a “‘slight to mild action
16   tremor,’ which does not even warrant medication treatment, per [Plaintiff’s] neurologist
17   (VA Richard Burns, MD 12/14/15).” (Doc. 11-11 at 16 (Ex. 2A at 14); see also id. (Ex.
18   2A at 14) (“[Plaintiff’s] handwriting on the ADL forms shows no evidence of tremor.”
19   (emphasis added))). Finally, the ALJ noted that Plaintiff’s activities include “creating art,
20   computer use, ironing, and dusting,” which all “require significant manipulative
21   functioning.” (Doc. 11-5 at 41). In sum, any error relating to the ALJ’s failure to discuss
22   Plaintiff’s tremor at step two was harmless because the ALJ considered, and rejected,
23   Plaintiff’s allegations and manipulative difficulties based on the record. See Lewis v.
24   Astrue, 498 F.3d 909, 911 (9th Cir. 2007).
25
26
     4
        Plaintiff also appears to suggest that the ALJ did not properly address Plaintiff’s
27   diagnosis of somatic symptom disorder. (Doc. 12 at 8). However, Plaintiff did not
     develop this argument whatsoever. Therefore, the Court will not evaluate this claim as it
28   is Plaintiff’s burden to show that the ALJ erred. See Eric W. v. Comm’r of Soc. Sec., No.
     C19-5145 RSM, 2019 WL 5103767, at *2 (W.D. Wash. Oct. 11, 2019).

                                                  -7-
 1          c.     Vocational Expert Testimony
 2          Plaintiff’s final allegation of error is that the ALJ did not properly analyze
 3   Plaintiff’s past relevant work. (Doc. 12 at 10–12). Past relevant work is work that a
 4   claimant has “done within the past 15 years, that was substantial gainful activity, and that
 5   lasted long enough for [him] to learn to do it.” 20 C.F.R. § 404.1560(b)(1).
 6          Plaintiff asserts there was a conflict between the testimony of the vocational expert
 7   from his first hearing and the testimony of the vocational expert from his second hearing
 8   about his positions as an insurance claims processor and glass claims processor. (Doc. 12
 9   at 10–12). As noted above, the Appeals Council vacated the ALJ’s first denial of
10   disability benefits, which necessitated a second hearing, in which the second vocational
11   expert testified. Plaintiff contends that the Court should reverse the ALJ’s decision and
12   remand because the ALJ must reconcile the asserted conflict. (Id. at 12; Doc. 18 at 10–
13   11).
14          Plaintiff had approximately ten months of experience between the two claims
15   processor jobs. (Doc. 12 at 10). The first vocational expert classified these positions as
16   insurance claims processor, DOT 241.267-018.5 (Doc. 11-10 at 109). The second
17   vocational expert testified that Plaintiff was a claims processor, DOT 241.362-010. (Doc.
18   11-5 at 74 (Trans. at 20)).6 The ALJ, in the decision on appeal to this Court, found that
19   Plaintiff “has past relevant work as a claims processor,” consistent with the second
20   vocational expert’s testimony. (Doc. 11-5 at 43).
21          The relevant distinction between the testimony of the two vocational experts is
22   that an insurance claims processor and a claims processor have different scores for the
23   amount of experience required to learn the position, and thus, allow the position to be
24   deemed past relevant work. This score is called a specific vocational preparation rating
25   (“SVP”). The DOT defines SVP as “the amount of lapsed time required by a typical
26   5
       The DOT, the Dictionary of Occupational Titles, is the primary guide that the Social
     Security Administration uses to classify past relevant work in adjudicating claims.
27   Johnson v. Shalala, 60 F.3d 1428, 1434 n.6 (9th Cir. 1995).
28   6
      The Court notes that the DOT actually refers to DOT 241.362-010 as “claims clerk I”
     and DOT 241.267-018 as “claim examiner.”

                                                -8-
 1   worker to learn the techniques, acquire the information, and develop the facility needed
 2   for average performance in a specific job-worker situation.” DOT App. C. An SVP of 1
 3   or 2 means unskilled work, 3 or 4 is semi-skilled work, and 5 to 9 includes skilled work.
 4   SSR 00-4p, 2019 WL 5103767 (Dec. 4, 2000).
 5          The position of claims processor, DOT 241.362-010, SVP 4, requires three to six
 6   months of experience to constitute past relevant work. See DOT App. C. However, if
 7   Plaintiff is properly classified as an insurance claims processor, DOT 241.267-018, SVP
 8   7, as the first vocational expert testified, then he would have needed at least two years of
 9   experience for this position to qualify as past relevant work. See DOT App. C.
10          Accordingly, Plaintiff’s challenge simply boils down to whether the ALJ properly
11   relied on the second vocational expert’s testimony. Plaintiff argues that the inconsistency
12   between the testimony from the first and second hearings must be resolved by the ALJ.
13   (Doc. 12 at 12; Doc. 18 at 10–11). But, Plaintiff’s argument is long on explanation of the
14   differences between the two DOT classifications yet short on law.
15          Nowhere does Plaintiff cite to any legal authority that indicates that the ALJ erred
16   in basing his decision on the second vocational expert’s testimony without resolving the
17   contradiction Plaintiff alleges. As noted above, the second vocational expert testified
18   during the second hearing that was conducted after the ALJ’s first decision was vacated
19   by the Appeals Council. (Doc. 11-11 at 61–62 (Ex. 6A at 2–3)). When a decision is
20   vacated, it is “officially gone” and “void,” and thus, “ha[s] no legal effect whatever.”
21   United States v. Sigma Int’l, Inc., 300 F.3d 1278, 1280 (11th Cir. 2002); see Vacate,
22   Black’s Law Dictionary (11th ed. 2019) (defining vacate as “to nullify or cancel; make
23   void; invalidate”). As such, it would be anomalous that an ALJ would be required to
24   resolve inconsistency between the first hearing that was voided and the new hearing,
25   which occurred because the first hearing and decision was voided. Moreover, there is no
26   requirement that an ALJ resolve inconsistent testimony from two different hearings. See
27   Curtis v. Colvin, No. 3:15-CV-00225-L-BH, 2016 WL 1056682, at *18 (N.D. Tex. Feb.
28


                                                -9-
 1   26, 2016), report and recommendation adopted, No. 3:15-CV-225-L, 2016 WL 1047105
 2   (N.D. Tex. Mar. 15, 2016).
 3            At any rate, even if Plaintiff is correct that inconsistency between the two hearings
 4   is a ground for reversal, here, Plaintiff has failed to show a genuine inconsistency. As the
 5   Commissioner points out, Plaintiff did not provide the entire context of the vocational
 6   expert’s testimony regarding Plaintiff’s claims processor jobs from the first hearing.
 7   (Doc. 17 at 15). Although Plaintiff correctly notes that the first vocational expert
 8   classified Plaintiff’s claims processor positions as DOT 241.267-018, an SVP level 7, the
 9   first vocational expert also testified that due to Plaintiff’s lack of prior experience in this
10   field, Plaintiff’s claims processor positions correspond to “an SVP 3 or 4, possibly.”
11   (Doc. 11-10 at 109). Therefore, the vocational expert actually rated Plaintiff’s claim
12   processor positions at an SVP 3 or 4.7 A rating of SVP 3 or 4 is consistent with the
13   second vocational expert’s testimony in the second hearing, where he identified
14   Plaintiff’s claim processor jobs as DOT 241.362-010, SVP 4, which requires three to six
15   months of experience. Plaintiff’s ten months of experience in the claim processor
16   positions is sufficient, and thus, Plaintiff’s two claims processor positions constitute past
17   relevant work. Consequently, the ALJ did not err, even under Plaintiff’s theory.
18   IV.      CONCLUSION
19            Based on the foregoing,
20            IT IS ORDERED that the decision of the Commissioner is AFFIRMED. The
21   Clerk of Court shall enter judgment accordingly.8
22            Dated this 18th day of December, 2019.
23
24
25
26
27
     7
         An SVP 3 requires 1 to 3 months experience. DOT App. C.
28
     8
         To the extent mandate is required, the judgment shall serve as the mandate.

                                                  - 10 -
